DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 04/08/2022 to application filed on 04/10/2020.
Claims 1-20 are pending in the case.  Claims 1, 11 and 17 are independent claims. 
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 17 recite “multicell multicategory document in the form of a notebook” (lines 1-2 of claims 1, 11 and 17) renders the claim is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-10, 12-16 and 18-20 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 in view of Chang et al., US 2007/0266342.
	Regarding independent claim 1, Griffin teaches a system configured for presenting content of a multicell multicategory document, the system comprising: 
	a digital memory (Griffin, fig.2; [0033]); and
	a processor in operable communication with the memory, the processor configured to perform steps for presenting content of multicell multicategory document to an editor user interface (Griffin, figures 1-2; [0033]), the steps including 
	(a) identifying a viewable cell of the multicell multicategory document which is distinct from at least one non-viewable cell of the multicell multicategory document (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view content which is different from another field including a fragment reference that the user is not permitted to view the content);
	(b) determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as text, image or video in cache for rendering content into the field), 
	(c) connecting the viewable cell to a content presentation functionality for content of the determined category (Griffin, figures 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing), and 
	(d) avoiding connecting the non-viewable cell to any content presentation functionality while the non-viewable cell is not viewable (Griffin, figures 1, 8, item 817; [0010], [0049], [0068]-[0070]; removing fragment reference and avoid converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing; non-viewable content is not rendered).
	However, Griffin does not teach the multicell multicategory document in the form of a notebook.
	Chang teaches webpage in form of a notebook (Chang, [0074], [0076]; web notebook document as an HTML document, wherein the notebook includes content from other webpages).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chang’s teaching and Griffin’s teaching to include the multicell multicategory document in the form of a notebook, since the combination would have facilitated the user to edit web pages in plurality of forms.
	Regarding claim 3, which is dependent on claim 1, Griffin teaches further comprising an integrated development environment which includes the editor user interface (Griffin, figures 1; [0049], [0069]-[0070]; editing controls/features for fields).
	Regarding claim 8, which is dependent on claim 1, Griffin teaches wherein the multicell multicategory document includes multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order (Griffin, [0022], [0068]-[0070]; fields for videos in the web page; and displaying only videos that the user are permitted to view).
	Regarding independent claim 11, Griffin teaches a method for presenting content of a multicell multicategory document, the method comprising:
	identifying a viewable cell of the multicell multicategory document which is distinct from at least one non-viewable cell of the multicell multicategory document (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view content which is different from another field including a fragment reference that the user is not permitted to view the content);
	determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as text, image or video in cache for rendering content into the field);
	connecting the viewable cell to an editor which has content presentation functionality for content of the determined category;
	rendering the viewable cell for presentation to a user (Griffin, figures 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing); and 
	avoiding rendering the non-viewable cell while it is not viewable; whereby the method aids performance by avoiding rendering non-viewable cell content for presentation (Griffin, figures 1, 8, item 817; [0010], [0049], [0068]-[0070]; removing fragment reference and avoid converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing; non-viewable content is not rendered).
	However, Griffin does not teach the multicell multicategory document in the form of a notebook.
	Chang teaches webpage in form of a notebook (Chang, [0074], [0076]; web notebook document as an HTML document, wherein the notebook includes content from other webpages).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chang’s teaching and Griffin’s teaching to include the multicell multicategory document in the form of a notebook, since the combination would have facilitated the user to edit web pages in plurality of forms.
	Regarding claim 13, which is dependent on claim 11, Griffin teaches wherein the multicell multicategory document includes multiple cells with respective executable content, the cells arranged in an execution order, and wherein the system in operation presents rendered cells in a visual presentation order which differs from the execution order (Griffin, [0022], [0068]-[0070]; fields for videos in the web page; and displaying only videos that the user are permitted to view).
	Regarding claim 15, which is dependent on claim 11, Griffin teaches further comprising editing the content of the viewable cell by using the editor within an integrated development environment (Griffin, [0049], [0069]-[0070]).
Claims 2, 5, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Howerton, III et al., US 2001/0049701
	Regarding claim 2, which is dependent on claim 1, Griffin teaches wherein the viewable cell is one of a plurality of viewable cells, at least one of the plurality of viewable cell includes executable content and at least another of the plurality of viewable cell includes non-executable content (Griffin, [0022]; text, image, or video).
	Howerton teaches the system is configured to render the non-executable content in a foreground layer, to render the executable content in a background layer, and to present composited layer results to the user (Howerton, [0031]-[0032]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howerton’s teaching into Chang and Griffin’s teaching to render the non-executable content in a foreground layer and the executable content in a background layer, and to present composited layer results to the user, since the combination would have facilitated the presentation of the web page including both static and dynamic content.
	Regarding claim 5, which is dependent on claim 1, Howerton teaches wherein the system is characterized by at least one of the following foreground characteristics and is also characterized by at least one of the following background characteristics: a foreground characteristic under which compliable source code content of the document is rendered in a foreground layer rather than a background layer; a foreground characteristic under which natural language text the document is rendered in a foreground layer rather than a background layer; a foreground characteristic under which static content of the document is rendered in a foreground layer rather than a background layer; a background characteristic under which markup language content of the document is rendered in a background layer rather than foreground layer; a background characteristic under which interpretable script content of the document is rendered in a background layer rather than a foreground layer; a background characteristic under which dynamic content of the document is rendered in a background layer rather than a foreground layer; a background characteristic under which dynamic content of the document  is rendered in a background layer which is isolated with sandbox (Howerton, abstract, [0030]-[0031]; static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howverton’s teaching into Chang and Griffin’s teaching to include a foreground characteristic under which static content of the document is rendered in a foreground layer rather than a background layer and a background characteristic under which dynamic content of the document is rendered in a background layer rather than a foreground layer, since the combination would have facilitated the presentation of dynamic and static content in a web page for end users as Howerton disclosed.
	Regarding claim 7, which is dependent on claim 5, Griffin teaches further comprising an integrated development environment which includes a core configured to interoperate with extensions, and wherein the content presentation functionality interoperates with the integrated development environment core (Griffin, fig.1, “Edit”; “Add Fragment”, “Edit Properties”, “Delete” for different fields).
	Regarding claim 12, which is dependent on claim 11, Griffin teaches wherein the viewable cell is one of a plurality of viewable cells, at least one of the plurality of viewable cell includes executable content and at least another of the plurality of viewable cell includes non-executable content, (Griffin, [0022]; text, image, or video).
	Howerton teaches the method comprises rendering the non-executable content in a foreground layer, rendering the executable content in a background layer, compositing results of the renderings, and presenting the composited results to a user (Howerton, [0030]-[0031]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howverton’s teaching into Chang and Griffin’s teaching to include endering the non-executable content in a foreground layer, rendering the executable content in a background layer, compositing results of the renderings, and presenting the composited results to a user, since the combination would have facilitated the presentation of dynamic and static content in a web page for end users as Howerton disclosed.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Woods, US 9785560
	Regarding claim 4, which is dependent on claim 1, Woods teaches further comprising a security sandbox, and wherein the system is configured to render executable content of the viewable cell in the security sandbox (Woods, col.2, lines 23-34; col.5, lines 39-50; rendering active scene in an iframe so that the content to be isolated and protected from other content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wood’s teaching into Chang and Griffin’s teaching to include a security sandbox, and wherein the system is configured to render executable content of the viewable cell in the security sandbox, since the combination would have isolated and protected certain content from other different content by using iframe/sandbox as Woods disclosed.
	Regarding claim 14, which is dependent on claim 11, Griffin teaches wherein the multicell multicategory document includes executable content in at least one cell and includes non-executable content in at least one other cell (Griffin, [0022]; image, video text).
	Woods teaches the method comprises executing the executable content in a sandbox in security isolation from the non-executable content. (Woods, col.2, lines 23-34; col.5, lines 39-50; rendering active scene in an iframe so that the content to be protected from other content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wood’s teaching into Chang and Griffin’s teaching to include a security sandbox, and wherein the system is configured to render executable content of the viewable cell in the security sandbox, since the combination would have isolated and protected certain content from other different content by using iframe/sandbox as Woods disclosed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Rappaport et al., US 2021/0109992.
	Regarding claim 6, which is dependent on claim 1, Griffin and Chang teach wherein the notebook has at least a first viewable cell with first executable content and a second viewable cell with second executable content (Griffin, [0022], fields for videos; Chang, [0074], [0075]-[0076]; web notebook including links to access other webpage). The same rationale of claim 1 is incorporated herein.
	Rappaport teaches the first executable content and the second executable content communicate electronically with each other during execution (Rappaport, [0021], [0023], [0026]; communication between iframes in a web page).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Rappaport’s teaching into Chang and Griffin’s teaching to include executable contents communicate electronically with each other during execution of the executable content, since the combination would have facilitated the web page to display a requested content from different iframe as Rappaport disclosed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Ainsworth et al., US 2007/0283281.
	Regarding claim 6, which is dependent on claim 1, Griffin and Chang teach wherein the notebook has at least a first viewable cell with first executable content and a second viewable cell with second executable content (Griffin, [0022], fields for videos; Chang, [0074], [0075]-[0076]; web notebook including links to access other webpage). The same rationale of claim 1 is incorporated herein.
	Ainsworth teaches the first executable content and the second executable content communicate electronically with each other during execution (Ainsworth, [0021]-[0022]; first container communicates with second container so that user select a stock symbol in first container for displaying selected stock’s price causing the second container to display selected stock’s report).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ainsworth’s teaching into Chang and Griffin’s teaching to include executable contents communicate electronically with each other during execution of the executable content, since the combination would have facilitated the user simultaneously view related information from two containers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Tolpin, US 9436667.
	Regarding claim 9, which is dependent on claim 1, Tolpin teaches wherein the system is configured to render dynamic media separately from static media in at least one of the following ways: by using a separate layer for each category of media; or by using a sandbox for only the dynamic media (Tolpin, claim 7; dynamic layer for dynamic data and static layer for static data; and merging dynamic and static layers).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Tolpin’s teaching into Chang and Griffin’s teaching to render dynamic media separately from static media in at least one of the following ways: by using a separate layer for each category of media; or by using a sandbox for only the dynamic media, since the combination would have facilitated the rendering of document including dynamic and static media using superimposing or merging in a predefined order as Tolpin disclosed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Mirho, US 10157499.
	Regarding claim 10, which is dependent on claim 1, Mirho teaches wherein the system is configured to render the editor user interface in a foreground layer (Mirho; fig. 3; col.8, lines 5-32; editor panel in foreground layer for user).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mirho’s teaching into Chang and Griffin’s teaching to include render the editor user interface in a foreground layer, since the combination would have facilitated user to simultaneously displaying editing functions and content for user editing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Chang as applied to claim 1 above, and further in view of Bacus et al., US 20130007575.
	Regarding claim 16, which is dependent on claim 11, wherein the multicell multicategory document includes multiple cells containing respective source code snippets, and the method renders the source code snippets by using the editor within an integrated development environment (Bacus, fig.8; [0064]-[0065]; user interface allows users to edit web page data by providing an html editor as an embedded window in which the web page data is displayed).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bacus’ teaching into Chang and Griffin’s teaching to include cells containing respective source code snippets, and the method renders the source code snippets by using the editor within an integrated development environment, since the combination would have facilitated user to edit either content and/or html source code of the content.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2007/0028162 in view of Chang et al., US 2007/0266342 and Ramasundaram et al., US 20080133722.
	Regarding independent claim 17, Griffin teaches a computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a method for presenting content of a multicell multicategory document, the method comprising:
	opening the multicell multicategory document (Griffin, figures 1, 4);
	identifying a viewable cell of the multicell multicategory document which is
distinct from at least one non-viewable cell of the multicell multicategory document (Griffin, figures 1,8; [0060]-[0061], [0068]; a web page includes a plurality of fields; identifying a field includes a fragment reference that a user is permitted to view content which is different from another field including a fragment reference that the user is not permitted to view the content);
	determining a category of content of the viewable cell (Griffin, fig.8; [0022], [0055], [0065]-[0067]; identifying fragment content, such as text, image or video in cache for rendering content into the field);
	connecting the viewable cell to an editor which has content presentation 
functionality for content of the determined category (Griffin, figures 1, [0010], [0049], [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing);
	rendering the viewable cell for presentation to a user, thereby displaying document content (Grifffin, [0069]-[0070]; converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing); and
	avoiding rendering the non-viewable cell while it is not viewable (Griffin, figures 1, 8, item 817; [0010], [0049], [0068]-[0070]; removing fragment reference and avoid converting fragment content to edit version to display the web page in authoring view with editing features associated with the field for editing; non-viewable content is not rendered); 
	whereby the method is further characterized in that the method opens the document and displays document content in the editor (Griffin, fig.1).
	However, Griffin does not explicitly teach the multicell multicategory document in the form of a notebook; and displaying the document content without first rendering more than one-tenth of the document. 
	Chang teaches webpage in form of a notebook (Chang, [0074], [0076]; web notebook document as an HTML document, wherein the notebook includes content from other webpages).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chang’s teaching and Griffin’s teaching to include the multicell multicategory document in the form of a notebook, since the combination would have facilitated the user to edit web pages in plurality of forms.
	Ramasundaram teaches displaying the document content without first rendering more than one-tenth of the document (Ramasundaram, [0116]; parallel displaying each object in a web page without a need to wait for whole page to be loaded simultaneously).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ramasundaram’s teaching into Chang and Griffin’s teaching to include displaying the document content without first rendering more than one-tenth of the document, since the combination would have allowed the web page to be displayed faster to the user as Ramasundaram disclosed
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Chang and Ramasundaram as applied to claim 17 above, and further in view of Revach et al., US 2018/0004358.
	Regarding claim 18, which is dependent on claim 17, Griffin teaches wherein rendering the viewable cell for presentation to the user is performed as part of rendering a viewable portion of the document (Griffin, [0069]-[[0070]), and wherein: rendering the viewable portion comprises rendering textual content, wherein the textual content includes at least one of: natural language text, or source code which is not configured for execution within the document editor; and wherein the rich content includes at least one of: hypertext markup language, script code which is configured for execution within the document editor, or an interactive graph (Griffin, [0055]; plain text, rich text, HTML).
	Revach teaches rendering the viewable portion comprises rendering textual content in a foreground layer and rendering rich content in a background layer (Revach, figures 4,5; [0053]-[0054]; text content of the document is rendered in a foreground layer that allows the user to interact with displaying graph in background layer).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Revach’s teaching into Chang and Griffin’s teaching to include rendering the viewable portion comprises rendering textual content in a foreground layer and rendering rich content in a background layer, since the combination would have facilitated the user to see different content by using layers and transparency as Revach disclosed.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Chang and Ramasundaram  as applied to claim 17 above, and further in view of Hicks et al., US 2009/0055460.
	Regarding claim 19, which is dependent on of claim 17, Hicks teaches wherein the method renders rich content of a first viewable cell in a sandbox, and the method renders non-rich content of a second viewable cell outside the sandbox for presentation to the user in a textual editor in an integrated development environment (Hicks, abstract, [0036], [0038]; displaying dynamically generated content in iframe for indicating and separating the dynamically generated content from other static content on editable web page; user can edits static content and cannot edit the dynamically generated content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hicks’ teaching into Ramasundaram, Chang and Griffin’s teaching to include the method renders rich content of a first viewable cell in a sandbox, and the method renders non-rich content of a second viewable cell outside the sandbox for presentation to the user in a textual editor in an integrated development environment, since the combination would have facilitated the user to know which content is editable or not editable for further editing as Hicks disclosed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Chang and Ramasundaram as applied to claim 17 above, and further in view of Howerton, III et al., US 2001/0049701.
	Regarding claim 20, which is dependent on of claim 17, Howerton teaches wherein the method further comprises utilizing multiple background layers for rendering respective cells of the document, and also utilizing at least one foreground layer for rendering at least one other cell of the document (Howerton, [0031]-[0032]; displaying a web page including static content of the document is rendered in a foreground layer; and dynamic content of the document is rendered in a background layer).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Howerton’s teaching into Ramasundaram, Chang and Griffin’s teaching to include multiple background layers for rendering respective cells of the document, and also utilizing at least one foreground layer for rendering at least one other cell of the document, since the combination would have facilitated the presentation of the web page including both static and dynamic content.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Frumkin et al., US 2018/0089199 teaches web notebook.
	Caliz et al., US 2015/0301898 teaches [0042] maintaining a notebook as an HTML file.
	Modi, US 2005/0071376 teaches notebook webpage and certain authorized users has ability to change the content of the digital notebook.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177